                                             Case 3:20-cv-01408-EMC Document 13 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         FREDDY MCCARDIE,                                  Case No. 20-cv-01408-EMC
                                   8                       Plaintiff,
                                                                                               ORDER OF DISMISSAL
                                   9                v.
                                                                                               Docket No. 2
                                  10         GREGORY J. AHERN, et al.,
                                  11                       Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             This pro se prisoner’s civil rights action originally was filed in the U.S. District Court for

                                  15   the Central District of California on February 11, 2020, and was transferred to the Northern

                                  16   District of California on February 19, 2020. On February 25, 2020, the Court notified Plaintiff in

                                  17   writing that the action was deficient due to the failure to furnish either the requisite $400.00 filing

                                  18   fee or a completed and signed Court-approved in forma pauperis application. The notice

                                  19   explained that the one-page application that Plaintiff had sent was deficient because it was only

                                  20   the first page of a multi-page form, was not signed, and was not accompanied by the required

                                  21   certificate of funds and a copy of the prisoner’s trust account statement for the last six months.

                                  22   Docket No. 6. Plaintiff was notified he had to file a completed in forma pauperis application

                                  23   within 28 days or the action would be dismissed. Id. Plaintiff has not filed a completed in forma

                                  24   pauperis application and the deadline by which to do so has long passed. His one-page in forma

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 3:20-cv-01408-EMC Document 13 Filed 06/05/20 Page 2 of 2




                                   1   pauperis application is DENIED as incomplete. Docket No. 2. This action is DISMISSED

                                   2   without prejudice because Plaintiff failed to pay the filing fee or file a completed in forma

                                   3   pauperis application. The Clerk shall close the file.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: June 5, 2020

                                   8
                                   9                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  10                                                     United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
